     Case 3:18-cv-01338-X Document 134 Filed 12/14/20            Page 1 of 5 PageID 2817



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KIN-YIP CHUN, Individually and on Behalf        §
of All Others Similarly Situated,               §
                                                §
                               Plaintiff,       §          Civil Action No. 3:18-cv-01338-X
                                                §
         vs.                                    §          CLASS ACTION
                                                §
FLUOR CORPORATION, et al.,                      §
                                                §
                               Defendants.
                                                §
                                                §


  REPLY IN SUPPORT OF DEFENDANTS’ REQUEST FOR CONSIDERATION OF
 DOCUMENTS INCORPORATED BY REFERENCE AND ELIGIBLE FOR JUDICIAL
         NOTICE REGARDING DEFENDANTS’ MOTION TO DISMISS

         In their Response to Defendants’ Request for Consideration of Documents (“Response”),

Plaintiffs do not object to the consideration of 13 of the 15 documents in Defendants’ Appendix

of Exhibits in Support of Their Motion to Dismiss (“Appendix”). 1 Plaintiffs, however, do object

to two documents: Exhibit 7 and Exhibit 10.

I.       Unopposed Exhibits (Nos. 1–6, 8–9, 11–15)

         All of the unopposed exhibits were incorporated by reference into the Complaint. See

Request (Dkt. No. 114) at 4–5 (providing a chart noting where each document is incorporated by

reference into the Complaint). Documents incorporated by reference are “part of the pleadings”

and may be considered in their entirety on a motion to dismiss. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–99 (5th Cir. 2000) (quoting Venture Assocs. Corp. v. Zenith Data Sys.

Corp., 987 F.2d 429, 431 (7th Cir. 1993)); see also Lormand v. US Unwired, Inc., 565 F.3d 228,


 1
      All defined terms have the same meaning given in Defendants’ Request for Consideration of
      Documents Incorporated by Reference and Eligible for Judicial Notice (the “Request”).
  Case 3:18-cv-01338-X Document 134 Filed 12/14/20                   Page 2 of 5 PageID 2818



251 (5th Cir. 2009). Defendants are permitted to rely on those documents to “test Plaintiffs’

allegations.” In re Sec. Litig. BMC Software, Inc., 183 F. Supp. 2d 860, 883 (S.D. Tex. 2001).

       For the convenience of the Court, Defendants submitted excerpts of the incorporated

documents that were particularly lengthy. To the extent a full copy of any document would be

more helpful, Defendants would be happy to provide the full copy.

II.    April 2014 Letter to Mitsubishi (Exhibit 7)

       Contrary to Plaintiffs’ argument, the April 2014 letter to Mitsubishi (Exhibit 7) is

incorporated by reference into the Complaint and appropriate for the Court to consider. See FACC

¶ 188. Plaintiffs expressly reference the letter and purport to rely on its contents to show scienter.

See id. (“Fluor warned Mitsubishi by letter that a claim for liquidated damages would begin

accruing from January 11, 2014.”). The Court is entitled to see the entire content of this letter.

See BMC Software, 183 F. Supp. 2d at 882 (“The Court may also consider . . . the full text of

documents that are partially quoted or referred to in the complaint.”). Plaintiffs cannot avoid this

result by pointing to a different document for the purpose of incorporating the substance of the

letter into the Complaint. See id. at 883–84.

III.   November 2014 Investor Day Conference Transcript (Exhibit 10)

       As to the November 13, 2014 Corporation Investor Day Conference, Plaintiffs argue that

the transcript should be ignored because this transcript looks different than some of the earnings

call transcripts and was excerpted instead of being produced in full. Response (Dkt. No. 128) at

5. Plaintiffs cite no case law to support their argument. In any event, Plaintiffs’ “authentication”

argument rings hollow for several reasons. First, Defendants submitted a sworn declaration that

“Exhibit 10” contains “excerpts of a true and correct copy of the transcript of the Fluor Corporation

Investor Day Conference held on November 13, 2014.” See Appendix (Dkt. No. 113) at App. 006.



                                                 -2-
  Case 3:18-cv-01338-X Document 134 Filed 12/14/20                  Page 3 of 5 PageID 2819



Second, Plaintiffs quote the transcript in their Complaint and presumably have a copy of it to

compare against Exhibit 10.        See, e.g., FACC ¶¶ 96–97.       If there were any meaningful

inconsistencies between Plaintiffs’ copy and Exhibit 10, Plaintiffs could have offered their own

copy as an exhibit to dispute the content of Exhibit 10. Third, contrary to Plaintiffs’ suggestion,

the Corporation Investor Day Conference is not an earnings call. So the fact that this transcript

looks different than the earnings call transcripts is not surprising. Fourth, as with Defendants’

other exhibits, Defendants submitted excerpts of the lengthy document for the convenience of the

Court. But Defendants would be happy to provide a full copy of any document that the Court may

find helpful in its consideration of the present matter. 2

        For the foregoing reasons, Defendants respectfully request that the Court consider the

exhibits cited in Defendants’ Motion to Dismiss.




 2
     In any event, the Court need not determine whether either of the objected-to documents are
     incorporated by reference for Defendants’ Motion to Dismiss to be granted. Defendants refer
     to Exhibits 7 and 10 in their Motion only for additional context and support, but never for the
     exclusive basis of any argument. See Mot. at 15, 19, 23, 25.

                                                  -3-
 Case 3:18-cv-01338-X Document 134 Filed 12/14/20     Page 4 of 5 PageID 2820



DATED: December 14, 2020          Respectfully submitted,


                                  /s/ Michael Raiff
                                  Robert C. Walters
                                    Texas Bar No. 20820300
                                  Michael L. Raiff
                                    Texas Bar No. 00784803
                                  GIBSON, DUNN & CRUTCHER LLP
                                  2001 Ross Ave., Suite 2100
                                  Dallas, TX 75201
                                  Telephone: 214.698.3350
                                  Facsimile: 214.571.2927
                                  RWalters@gibsondunn.com
                                  MRaiff@gibsondunn.com

                                  Brian M. Lutz (admitted pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  555 Mission Street, Suite 3000
                                  San Francisco, CA 94105-0921
                                  Telephone: 415.393.8200
                                  Facsimile: 415.374.8474
                                  BLutz@gibsondunn.com

                                  Lissa M. Percopo (admitted pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  1050 Connecticut Ave., N.W.
                                  Washington, D.C. 20036
                                  Telephone: 202.887.3770
                                  Facsimile: 202.530.9528
                                  LPercopo@gibsondunn.com

                                  COUNSEL FOR DEFENDANTS




                                    -4-
  Case 3:18-cv-01338-X Document 134 Filed 12/14/20                Page 5 of 5 PageID 2821



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of December, 2020, the foregoing document was

filed using the Court’s CM/ECF system. In addition, (1) the filing is available for viewing and

downloading via the CM/ECF system, and (2) the CM/ECF system will send notification of this

filing to all attorneys of record who have registered for CM/ECF updates.


                                                     /s/ Michael Raiff
                                                      Michael L. Raiff




                                               -5-
